DETAILED ACTION
	In Reply filing on 5/16/2022, claims 1-6 and 19-26 are pending. Claim 1 is amended and claims 19-26 are newly added. Claims 1-6 and 19-26 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “calculating a difference between the reference location and the target location” and “(c) determining a difference between the recorded audio signal and the reference recording”. The amended portion of Claim 1 recites “(d) determining that the additive manufacturing process is altered if the difference is below a second threshold value”. It was unclear whether “the difference” in step “(d)” refers to “a difference between the reference location and the target location” or “a difference between the recorded audio signal and the reference recording”. For purpose of compact prosecution, the Examiner is interpreting “the difference” as referring to “a difference between the recorded audio signal and the reference recording”.
Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation " the confidence threshold (CTh)".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170120528 (“Tejada Palacios et al.”) in view of US 20180341248 (“Mehr et al.”).
Regarding claim 1, Tejada Palacios et al. teaches a method for verifying the integrity of an additive manufacturing process ([0001], “techniques for encoding 3D printing material”), comprising: 
Printing a three-dimensional (3D) object using a filament ([0057], “3D printing material portion may be a filament type material”), wherein the filament comprises a first material and a second material ([0005], “The 3D printing material blend comprises a 3D printing material portion and a magnetic nanoparticle portion”), wherein the second material is embedded in the first material in a predetermined pattern ([0057], “magnetic nanoparticle portion may then be distributed in a predetermined spatial sequence and/or pattern in the 3D printing filament”); 
And determining the presence of alteration of the additive manufacturing process through a material layer ([0077], “if, e.g., an erroneous filament is detected, no printing may be initiated or printing may be stopped soon after such erroneous filament is detects”), wherein the material layer is performed by:
Determining a reference location of the second material in the 3D object based on the predetermined pattern of the second material in the filament ([0081], “When said 3D printing material is a filament type material said embedding may comprise prescribing one or more locations in the 3D printing material and embedding the magnetic nanoparticle material in said one or more prescribed locations.”); 
Detecting a target location of the second material in the 3D object ([0081], “The specific number of bytes and information units comprising the code, as well as the locations from which each individual unit of information should be detected”); 
Calculating a difference between the reference location and the target location ([0081], “Information regarding said lookup table and said number and location of units of information to be read may be available through the same or different media (e.g. lookup table stored in an external security key, but number and location of units of information to be read stored in a remote server), thus allowing the printer to perform cross validation.”); 
And determining the presence of alteration of the additive manufacturing process if the difference between the reference location and the target location is above a threshold value ([0077], “one or more sensors may be coupled to said 3D printer along an extraction path of the 3D printing material blend. The one or more sensors may be coupled before or after, e.g. right before or right after, a heating unit of said 3D printer. Therefore if, e.g., an erroneous filament is detected, no printing may be initiated or printing may be stopped soon after such erroneous filament is detects.”).
	Tejada Palacios et al. does not teach determining the presence of alteration of the additive manufacturing process through an acoustic layer or spatial layer. 
	However, Mehr teaches a method for verifying the integrity of an additive manufacturing process (Abstract, “methods and systems for automated object defect classification”), comprising:
Determining the presence of alteration of the additive manufacturing process ([0006], “automated classification of object defects”) through an acoustic layer ([0007], “acoustic energy or mechanical energy that is reflected, scattered, absorbed, transmitted, or emitted by the object”), wherein the acoustic layer is performed by: 
(a) recording, by an audio sensor ([0136], “the one or more sensors provide data on acoustic energy”), an audio signal generated by a 3D printer during printing of the 3D object ([0139], “(i) identifying the current “state” of the part under fabrication (e.g., based on the real-time stream of process characterization data supplied by one or more sensors).”); 
(b) comparing, by a computer ([0165], “computer system”), the recorded audio signal with a reference recording during or after the printing of the 3D object ([0139], “(ii) comparing the current “state” to the design target (or reference “state”)”); 
(c) determining a difference between the recorded audio signal and the reference recording ([0007], “the object defects are detected as differences between object property data and a reference data set that are larger than a specified threshold”); and 
(d) determining that the additive manufacturing process is altered if the difference between the recorded audio signal and the reference recording is below a second threshold value ([0161], “the total number of learnable or trainable parameters, e.g., weighting factors, biases, or threshold values, used in the ANN may range from about 1 to about 10,000…the total number of learnable parameters may be any number less than 100…” Mehr teaches determining the difference between the recorded audio signal which is an object property data and the reference recording which is part of a reference data set. The difference is a learnable or trainable parameter).
Tejada Palacios et al. and Mehr are both considered to be analogous to the claimed invention because they are pertinent to the problem faced by inventor to detect structure within a 3D object. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify second material in Tejada Palacios et al. to incorporate an acoustic layer as taught by Mehr in order to provide real-time data for one or more process parameters or object properties (Mehr, [0004]).  
Regarding claim 2, Tejada Palacios et al. teaches the second material comprises a nanoparticle ([0005], “The 3D printing material blend comprises a 3D printing material portion and a magnetic nanoparticle portion”).
Regarding claim 5, Tejada Palacios et al. teaches the predetermined pattern is encoded in a barcode ([0064], “The 3D printing unit may contain information coded with the same technology or other coding technologies such as barcode”); and determining the reference location of the second material inside the 3D object is based on decoding the barcode to extract the predetermined pattern of the second material ([0081], “Information regarding said lookup table and said number and location of units of information to be read may be available through the same or different media (e.g. lookup table stored in an external security key, but number and location of units of information to be read stored in a remote server), thus allowing the printer to perform cross validation.”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170120528 (“Tejada Palacios et al.”) in view of US 20180341248 (“Mehr et al.”), further in view of US Pub. No. 20160200011 (“Rothfuss et al.”)
Regarding claim 3, Tejada Palacios et al. does not teach the second material comprises a gold nanorod.
Rothfuss et al. teaches using a matrix material in an additive manufacturing process (Abstract), wherein the second material comprises a gold nanorod ([0088], “A mixture of 80 vol % acrylonitrile styrene acrylate (ASA) and 20 vol % gold nanorods is fabricated using inkjet printing.”).
Tejada Palacios et al. and Rothfuss et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify second material in Tejada Palacios et al. to incorporate a gold nanorod as taught by Rothfuss et al. in order to improve mechanical strength of the final product (Rothfuss et al., [0089]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170120528 (“Tejada Palacios et al.”), in view of US Pub. No. 20050225004 (“May”) and 20180341248 (“Mehr et al.”), further in view of US Pub. No. 20090302237 (“Bortz et al.”).
Regarding claim 4, Tejada Palacios et al. does not teach the second material comprises 3, 3'- Diethylthiatricarbocyanine iodide.
May teaches using a contrast enhancing material in a method for producing three-dimensional object (Abstract), wherein the contrast enhancing material can be a photoluminescent material ([0024], “The contrast enhancing material can include materials that can be detected using noninvasive dimensional penetrating devices such as, but not limited to, X-ray devices, magnetic imaging devices, computerized axial tomography (CAT) scan devices, ultrasound devices, and computerized topography devices.”).Particularly, May teaches the contrast enhancing material includes iodinated contrast media ([0027]). May does not explicitly teach that the contract enhancing material comprises 3, 3'- Diethylthiatricarbocyanine iodide (DTTCI). 
However, Bortz et al. teaches a photoluminescent material as one of the material used in fiber (Abstract), wherein the photoluminescent material comprises 3, 3'- Diethylthiatricarbocyanine iodide or DTTCI ([0063], “Examples of photoluminescent fluorescent materials that absorb in the visible region of the electromagnetic spectrum and emit in the far visible and infrared regions include, for example, Nile Blue, IR 140 (CAS #53655-17-7), IR 125 (CAS #3599-32-4), and DTTCI (CAS #3071-70-3).”). 
Tejada Palacios et al., May, and Bortz et al. are both considered to be analogous to the claimed invention because they are pertinent to the problem faced by inventor to detect structure within a 3D object by incorporating a detectable second material. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify second material in Tejada Palacios et al. to incorporate a photoluminescent material as taught by May because a photoluminescent material can be detected via non-invasive dimensional imaging device, such as an X-ray (May, [0004] & [0013]). In addition, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the photoluminescent material in May to incorporate 3, 3'- Diethylthiatricarbocyanine iodide or DTTCI as taught by Bortz et al., because 3, 3'- Diethylthiatricarbocyanine iodide can be detected when temporally decoupled from activation (Bortz et al., [0011] & [0063]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170120528 (“Tejada Palacios et al.”) in view of US 20180341248 (“Mehr et al.”), further in view of US Pub. No. 20050225004 (“May”).
Regarding claim 6, Tejada Palacios et al. does not teach the step of detecting the target location of the second material in the 3D object further comprises detecting the target location of the second material in the object using an imaging tool selected from the group consisting of an X-ray, an IR, a Raman, and a computed tomography.
May teaches the step of detecting the target location of the second material in the 3D object further comprises detecting the target location of the second material in the object using an imaging tool selected from the group consisting of an X-ray, an IR, a Raman, and a computed tomography ([0013], “The identifiable structure can be detected using a noninvasive X-ray technique, for example.”).
Tejada Palacios et al. and May are both considered to be analogous to the claimed invention because they are pertinent to the problem faced by inventor to detect structure within a 3D object by incorporating a detectable second material. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the detection sensor in Tejada Palacios et al. to incorporate an X-ray detector as taught by May because a photoluminescent material can be detected via non-invasive dimensional imaging device, such as an X-ray (May, [0004] & [0013]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170120528 (“Tejada Palacios et al.”) in view of US 20180341248 (“Mehr et al.”), further in view of US Pub. No. 20190039318 (“Madigan et al.”).
Regarding claim 19, Tejada Palacios et al. does not teach the second threshold value is the confidence threshold (CTh).
Madigan et al. teaches establishing a threshold value which is a confidence threshold (CTh) ([0056], “classifiers which work in conjunction with one or more statistical distributions which could establish nominal versus off-nominal thresholds based on confidence intervals and/or a consideration of the degrees of freedom”).
Tejada Palacios et al. and Madigan et al. are both considered to be analogous to the claimed invention because they are pertinent to the problem faced by inventor to identify defects of a 3D object. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the threshold value in Tejada Palacios et al. to incorporate a confidence threshold as taught by Madigan et al. because regions that exceeds the confidence threshold value can be identified as possibly including one or more defects and/or further processing can be performed on the region in near real-time to ameliorate any defects (Madigan et al., [0056]).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170120528 (“Tejada Palacios et al.”) in view of US 20180341248 (“Mehr et al.”), further in view of US Pub. No. 20170146488 (“Gold et al.”).
Regarding claim 20, Mehr et al. does not teach each of the audio signal and the reference recording comprises a plurality of audio segments.
Gold et al. teaches a method for monitoring additive manufacturing (Abstract), wherein each of the audio signal and the reference recording comprises a plurality of audio segments ([0028], “the acoustic profile may be recorded at any suitable pre-determined interval of layer increments” Fig. 5, the x-axis of acoustic profile comprises time intervals for audio recording).
Mehr et al. and Gold et al. are both considered to be analogous to the claimed invention because they are pertinent to the problem faced by inventor to monitor additive manufacturing process in real-time and identify deviation during construction of a 3D object. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the audio signal in Mehr et al. to incorporate a plurality of audio segments as taught by Gold et al. in order to generate a measured acoustic profile (Gold et al., [0028]). 
Regarding claim 21, Tejada Palacios et al. does not teach the step of comparing the audio signal with the reference recording further comprises determining a difference between an audio segment of the audio and a corresponding audio segment of the reference recording.
However, Mehr et al. in view of Gold et al. teaches the step of comparing the audio signal with the reference recording further comprises determining a difference between an audio segment of the audio and a corresponding audio segment of the reference recording (Mehr et al., [0007], “the object defects are detected as differences between object property data and a reference data set that are larger than a specified threshold”; Gold et al., [0028], “the acoustic profile may be recorded at any suitable pre-determined interval of layer increments” Fig. 5, the x-axis of acoustic profile comprises time intervals for audio recording).
Tejada Palacios et al., Mehr et al. and Gold et al. are both considered to be analogous to the claimed invention because they are pertinent to the problem faced by inventor to monitor additive manufacturing process in real-time and identify deviation during construction of a 3D object. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the monitoring process in Tejada Palacios et al. to incorporate a plurality of audio segments as taught by Gold et al. and comparing the audio signal with the reference recording as taught by Mehr et al. in order to allow rapid optimization and adjustment of the process control parameters used in response to changes in process or environmental parameters, as well as for improving the quality of the parts that are produced (Mehr et al., [0001]).
Regarding claim 22, Mehr et al. does not teach the plurality of audio segments comprises a 90- second or 120-second audio segment.
However, Gold et al. teaches the plurality of audio segments comprises audio segments recorded at predetermined increments ([0028], “the acoustic profile may be recorded at any suitable pre-determined interval of layer increments” Fig. 5, the x-axis of acoustic profile comprises time intervals for audio recording). It would have been obvious to one having ordinary skill in the art at the time the invention was made to control audio segments recorded at 90-seconds or 120-seconds increments, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. The duration of audio segments is a result effective variable because the acoustic profile (Fig. 4) is shown as amplitude vs. time. So a change of duration of audio segments will result in a different acoustic profile. One would have been motivated to generate an acoustic profile for the purpose of monitoring additive manufacturing process (Gold et al., [0005]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170120528 (“Tejada Palacios et al.”) in view of US 20180341248 (“Mehr et al.”), further in view of US Pub. No. 20160229019 (“Shuck et al.”).
Regarding claim 20, Mehr et al. does not teach the audio sensor is a directional microphone.
Shuck et al. teaches a method to detect breakthrough of a 3D component (Abstract), wherein an audio sensor is a directional microphone ([0027], “Acoustic sensor 115 may be a microphone, such as a directional microphone.”).
Mehr et al. and Shuck et al. are both considered to be analogous to the claimed invention because they are pertinent to the problem faced by inventor to identify defects during construction of a 3D component. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the audio sensor in Mehr et al. to incorporate a directional microphone as taught by Shuck et al. because it is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170120528 (“Tejada Palacios et al.”) in view of US 20180341248 (“Mehr et al.”), further in view of US Pub. No. 20170090462 (“Dave et al.”).
Regarding claim 24, Tejada Palacios et al. does not teach generating instructions for causing the printer head to produce a signature trajectory during the performance of the 3D print job, wherein the step of determining the presence of the alteration comprises determining, by the computer, whether the signature trajectory is present in the recorded trajectory; and determining that the additive manufacturing process associated with the performance of the 3D print job is altered if the signature trajectory is absent in the recorded trajectory.
Dave et al. teaches generating instructions for causing the printer head to produce a signature trajectory during the performance of the 3D print job ([0121], “Using a test pattern, such as the test pattern depicted in FIG. 13B, that is distributed across the build plane allows the various regions of an additive manufacturing device to all be tested.”), wherein the step of determining the presence of the alteration comprises determining, by the computer, whether the signature trajectory is present in the recorded trajectory; and determining that the additive manufacturing process associated with the performance of the 3D print job is altered if the signature trajectory is absent in the recorded trajectory ([0119], “the performance of the additive manufacturing device can be further verified by comparing quantitative metallographic features (e.g. the size and shape of pores or intermetallic particles) and/or mechanical property features (e.g. strength, toughness or fatigue) of the metal parts created while performing the test runs.” Dave et al. teaches comparing features created during test run, which inherently involves determine if target feature is present or absent and if a monitored feature is absent, the monitored process is altered).
Tejada Palacios et al. and Dave et al. are both considered to be analogous to the claimed invention because they are pertinent to the problem faced by inventor to identify defects during construction of a 3D component. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the verifying process in Tejada Palacios et al. to incorporate a method of generating a test pattern for verifying process integrity as taught by Dave et al. because it is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170120528 (“Tejada Palacios et al.”) in view of US 20180341248 (“Mehr et al.”), further in view of US Pub. No. 20210107177 (“Giles”).
Regarding claim 25, Tejada Palacios et al. does not teach the sensor comprises at least one of a gyroscopic sensor and a linear potentiometer.
Giles teaches a method of additive manufacturing process (Abstract), comprising a gyroscopic sensor ([0360], “gyroscope”).
Tejada Palacios et al. and Giles are both considered to be analogous to the claimed invention because they are both in the field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method in Tejada Palacios et al. to incorporate a gyroscope as taught by Giles in order to determine accurately the position of the extruding print head (Giles, [0360]).
Regarding claim 26, Tejada Palacios et al. does not teach a sensor is mounted on the printer head of the 3D printer.
Giles a sensor mounted on the printer head of the 3D printer ([0652], “a system that includes fixed reference points and laser or acoustical rangefinders preferably removably mounted on the slip-form printer head or mechanized arm(s).”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the monitoring method in Tejada Palacios et al. to incorporate a sensor is mounted on the printer head of the 3D printer as taught by Giles in order to accurately position the printing head (Giles, [0652]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744